Citation Nr: 9924415	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1984.  His period of service from May 25, 1983 to March 2, 
1984 was terminated under other than honorable conditions 
precluding him from receiving VA Benefits for this period of 
service.   

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
back condition, a right hip condition, and a left knee 
condition, both on a direct basis and as secondary to his 
service connected right ankle disability, were denied.   The 
veteran appeals these decisions.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In the present case, the veteran contends that his current 
back, right hip and left knee conditions are due to his 
service connected right knee disability.  The Board notes 
that the most recent VA examination was conducted in November 
1995.  Similarly, the examination report does not offer an 
opinion as to the etiology of the veteran's current 
disability.  Therefore, the Board is of the opinion that a 
new VA examination would be probative.  

Accordingly, the case is REMANDED for the following 
development.

1. The veteran should be afforded a VA 
examination, with the appropriate medical 
expert, to determine whether his current 
back, right hip, and left knee conditions 
are etiologically related to his right 
knee disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note any current back, 
right hip, and left knee disability shown 
on objective examination.  If any back, 
right hip, and left knee disabilities are 
shown, the examiner should then offer an 
opinion as to the etiology of such 
condition, to include but not necessarily 
limited to whether or not it is as likely 
as not due to his active duty service, 
and/or whether it is etiologically 
related to his right knee disability.

2.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

4.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











